DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2020 has been entered.


Claims Status
Claim 6 was previously withdrawn.
Claims 1-5 and 7-17 are amended.
Claim 18 is newly added.
Claims 1-5 and 7-18 are pending and rejected.



Response to Arguments
Drawings Objections
Applicant’s replacement drawings, filed 9/8/2020, comply with 37 CFR 1.84(m) and (p).  The objection to the drawings has been withdrawn.

Interpretation under 35 USC 112(f)
Applicant has not provided any arguments regarding the claim interpretation under 35 USC 112(f).  Applicant’s amendments do not obviate the previous interpretation under 35 USC 112(f) and the present claims continue to be interpreted under 35 USC 112(f) as set forth on pages 4-6 of the Non-Final Office Action, mailed 7/29/2019.

Arguments under 35 USC 101
Applicant's arguments with respect to the rejection of claim 1-5 and 7-17 under 35 USC 101, as being directed to a judicial exception, have been fully considered but are not persuasive, in view of the accompanying amendments and in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf).  The rejection under 35 USC 101 is explained in further detail below.  Examiner invites Applicant to schedule an interview to discuss the pending rejection.
Examiner appreciates Applicant’s inclusion of additional limitations, however, the Examiner asserts that even with the inclusion of additional features, the claims remain abstract and directed to a judicial exception. In response to Applicant’s assertions that the claim limitations do not recite an abstract idea, the Examiner respectfully disagrees.  In this case, the claims are drawn to the abstract idea of facilitating user interactions (see claim 1).  As written, the claims merely manage the facilitation of a user interaction.  
	 Applicant argues the claims recite a practical application, however, the claims merely include instruction to implement the abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea.  Applicant argues that the present invention provides a technical solution to a technical problem, however Examiner disagrees. Applicant points to a technical improvement of 
The eligible claims of DDR Holdings were found eligible at least in part because they specified how interactions with the computer/Internet were manipulated to yield the desired result (i.e. generate a composite webpage). In a manner similar to the ineligible claims of Internet Patents (and unlike the eligible claims of DDR Holdings), claim 1 fails to provide any restriction on the manner in which the functions are to be performed by computerized components recited at a high level of generality. 
The additional elements are merely recited at a high level of generality and amount to little more than the mere instructions to implement an abstract idea on a computer or similar hardware. Further, these elements represent little more than a general link to a technological environment (i.e. a mere attempt to restrict use of the idea to a technical environment such as the Internet or computer networks – see Ultramercial, Inc. v. Hulu, LLC) as currently written. In each case, the courts have found such limitations insufficient to qualify as “significantly more” when recited in a claim with a judicial exception (see MPEP 2106.05(A)).
As written, the claims fail to be significantly more than the abstract idea because the claims use a computer or other machinery in its ordinary capacity for economic or other tasks or simply add a general purpose computer or computer components after the fact to an abstract idea.  Therefore the claims continue to be viewed as examples of an abstract idea without significantly more and thus lack subject matter eligibility.  
Additionally, where certain dependent claims rely upon similar additional elements as recited in claim 1 these do not result in significantly more than the abstract idea itself. The additional elements of the dependent claims are treated at least similarly as those discussed above with respect to claim 1. 
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B of the Mayo framework at least similar rationale as discussed above regarding claim 1.

For at least these reasons above, the rejections under 35 USC 101 have been maintained and are explained in further detail below.

Arguments under 35 USC 103
Applicant’s arguments with respect to the rejection of claims 1-5 and 7-17 under 35 USC 103 have been fully considered and are persuasive, in view of the accompanying amendments. The 35 USC 103 rejection has been withdrawn.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5 and 7-18 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 1 fails to conform with current U.S. practice. See also MPEP 608.01(m).
While the specification may generically reference the operations of what might be considered a micro-engagement system hosting a micro-engagement platform, elements that are essentially a "black box" will not be sufficient. There must be some explanation of what the "micro-engagement system hosting a micro-engagement platform" is.  
Disclosure of function alone is little more than a wish for possession and it does not satisfy the written description requirement. [See MPEP 2163: II(3)(a)(i), Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406]. Moreover, a specification which does little more than outline goals applicant hopes the claimed invention achieves does not satisfy the written description requirement [see MPEP 2163: II(3)(a)(i), In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984)]. 
It is noted that this is not an enablement rejection.  Applicant’s failure to disclose any meaningful structure/algorithm as to the product purchasing method and system raises questions as to whether Applicant truly had possession of this feature at the time of filing. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.  


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant regards as the invention.

Claim 1 is indefinite and fails to conform with current U.S. practice. See also MPEP 608.01(m).
Additionally, the metes and bounds of this claim are unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of what programming, algorithm, structure, or the like comprises the recited method. The specification does not disclose any meaningful structure explaining the micro-engagement system hosting a micro-engagement platform, rendering the claim unclear to what may or may not comprise the micro-engagement system hosting a micro-engagement platform and what are the metes and bounds of the claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7-18 are rejected under 35 USC § 101.

Claims 1-5 and 7-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites 
a goal builder that provides an interface for enabling the user to input a plurality of short information snippets, each short information snipped associated with a respective micro-engagement designed to be separately transmitted, wherein the user’s goal is built in the form of a plurality of micro-engagements; 
a data store that stores the plurality of short information snippets input by the user; 
an executor that receives contact data, and couples the plurality of short information snippets as a series of micro-engagements, and receives a response to one or more of said micro-engagements; and 
a plurality of edge gateways that detect customer presence and deliver the micro-engagements via one of a plurality of communication channels selected based on a detected mode of customer presence, thereby enabling interaction by the customer with the respective micro-engagements, wherein the edge gateways deliver the micro-engagements as messages when no current connection between the customer and the micro-engagement platform is detected.

These steps, as a whole, set forth the process for facilitating user interactions, which is an abstract idea because it is a method of organizing human activity. Facilitating user interactions is considered to be a method of organizing human activity because it is a sales activity or behavior. 
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional element(s): a micro-engagement platform, a customer mobile device, and a processor. These generally link the abstract idea to a particular technological environment (i.e. computers and the Internet) (see MPEP 2106.05(h)); and the processor is merely being used as a tool to perform the 
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are merely being used to apply the abstract idea to a technological environment using a generic computer component. Accordingly, claim 1 is ineligible.

Dependent claims 2-5 and 7-18 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the process for facilitating user interactions. Thus, each of claims 2-5 and 7-18 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Additionally, dependent claims 2-5 and 7-18 do not add “significantly more” to the abstract idea. The dependent claims do not recite any additional functions that do more than describe the abstract idea, generally link the abstract idea to a particularly technological environment, or apply the abstract idea on a generic computer. 
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND R LOHARIKAR whose telephone number is (571)272-8756.  The examiner can normally be reached on M-F 9am – 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571)272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684